District of Columbia
                              Court of Appeals
Nos. 14-PR-1298 and 14-PR-1299
                                                                    SEP 22 2016
DAVID ROSS, et al.,
                                        Appellants,

      v.                                                            LIT-35-09;
                                                                    ADM-1191-08
BETTY J. BLACKWELL, et al.
                                        Appellees.


            On Appeal from the Superior Court of the District of Columbia
                                 Probate Division

     BEFORE: WASHINGTON, Chief Judge; THOMPSON, Associate Judge; and
FERREN, Senior Judge.

                                  JUDGMENT

               This case was submitted to the court on the transcript of record and the
briefs filed, and without presentation of oral argument. On consideration whereof, and
for the reasons set forth in the opinion filed this date, it is now hereby

             ORDERED and ADJUDGED that the judgment of the trial court is
affirmed.


                                        For the Court:




Dated: September 22, 2016.

Opinion by Associate Judge Phyllis D. Thompson.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS
                                                                       9/22/16
                         Nos. 14-PR-1298 and 14-PR-1299

                         DAVID ROSS, et al., APPELLANTS,

                                           V.

                      BETTY J. BLACKWELL et al., APPELLEES.

                         Appeals from the Superior Court
                           of the District of Columbia
                         (LIT-35-09 and ADM-1191-08)

                       (Hon. John M. Campbell, Trial Judge)
(Argued March 22, 2016                             Decided September 22, 2016)

      Ferguson Evans with whom Oliver D. Long was on the brief, for appellants.
      Robert Bunn for appellees.
     Before WASHINGTON, Chief Judge, THOMPSON, Associate Judge, and
FERREN, Senior Judge.


      THOMPSON, Associate Judge: After a bench trial in a probate proceeding,

the Superior Court (the Honorable John Campbell) ruled that the August 25, 2003,

and September 9, 2008, wills executed by decedent Elsie Hamilton, 1 in which


      1
          Hamilton died in October 2008.
                                         2

Hamilton named appellants David Ross and his wife Daphne Arrindell as sole

beneficiaries of her estate, are “void as being the product of undue influence.” In a

separate order in a related estate-administration proceeding, Judge Campbell

approved the Auditor Master‟s Report and ruled that appellants are liable for the

balance (plus interest, penalties, and costs) due on a $127,000 mortgage loan they

took out in September 2005 using Hamilton‟s home as collateral.             In these

consolidated appeals, appellants argue that Judge Campbell (1) applied an

erroneous legal standard and erred in invalidating the 2003 and 2008 wills; and (2)

erred in holding appellants liable for the outstanding balance of the mortgage loan

amount without giving them credit for the “provable expenditures” they incurred to

renovate Hamilton‟s house. We affirm.




                                         I.



      When reviewing a trial court‟s ruling after a bench trial, this court “may

review both as to the facts and the law, but the judgment may not be set aside

except for errors of law unless it appears that the judgment is plainly wrong or

without evidence to support it.” D.C. § 17-305 (a) (2012 Repl.). Under this

standard of review, we view the evidence in the light most favorable to the

prevailing party, see Real Estate Escrow, Inc. v. Fitzgerald, 846 A.2d 289, 290
                                          3

(D.C. 2004), and “[w]e defer to the trial court‟s credibility determinations unless

they are clearly erroneous.” In re Estate of Bates, 948 A.2d 518, 527 (D.C. 2008).

The “plainly wrong” standard “means that if the trial court‟s determination is

plausible in light of the record viewed in its entirety, we will not disturb it whether

or not we might have viewed the evidence differently ourselves.”              Hildreth

Consulting Engineers, P.C. v. Larry E. Knight, Inc., 801 A.2d 967, 971-72 (D.C.

2002) (internal quotation marks omitted). “Where the facts admit of more than one

interpretation, [we] must defer to the trial court‟s judgment.” Id. at 972 (internal

quotation marks omitted). “Undue influence is a mixed question of fact and law,

and our review of the legal issues is de novo.” In re Ingersoll Trust, 950 A.2d 672,

692 (D.C. 2008).



      We review the trial court‟s approval of an auditor master‟s recommendations

for abuse of discretion. See Rosendorf v. Toomey, 349 A.2d 694, 702 (D.C. 1975)

(“It was within the trial court‟s discretion to approve the Auditor-Master‟s

recommendations as long as they were prepared with the requisite criteria in mind

and were reasonable.”).
                                          4



                                         II.



      Appellants contend that Judge Campbell erred in invalidating the 2003 and

2008 wills as the product of undue influence because the evidence showed that

Hamilton was mentally sound at the time she asked her court-appointed

conservator (attorney Philip Zipin) to prepare the will; and because the will is

“entirely consistent with [her] history of testamentary planning,” specifically her

history of wanting, at the outset of a caregiving relationship, to leave her assets to

her caregiver(s), out of gratitude.2 Appellants also argue that Judge Campbell

erred in applying the principle (accepted in some jurisdictions, but allegedly not in

ours) that “a presumption of undue influence arises solely by the existence of a

confidential or fiduciary relationship [of the type that existed between Hamilton

and appellants] between the donor and donee[.]” Citing Ingersoll, 950 A.2d at

692-93, appellants assert that Judge Campbell failed to apply this jurisdiction‟s

rule that “undue influence must always be proven.” They contend that he “looked

to „suspicious‟ circumstances” rather than to “any hard proof of wrongdoing” and



      2
          We note that although appellants assert in their statement of issues
presented for review that the court erred in declaring both the 2003 and the 2008
wills invalid, they present argument only as to the 2003 will.
                                         5

relied on inadmissible hearsay and “extraordinarily weak evidence” in reaching his

findings.



      We are not persuaded by these arguments. First, Judge Campbell recognized

explicitly that “[i]t is not enough that there is a possibility or suspicion of undue

influence.” Second, although Judge Campbell stated that a “special circumstance

applies . . . when a confidential or fiduciary relationship exists between the donor

and beneficiary” and noted that “it has . . . been held” that a recipient has the

burden of proving that a gift was not the product of undue influence, he concluded

that the will-contestants (appellees Betty Blackwell et al.) had met their burden

“even if [the burden] rests completely with the [appellees] to prove undue

influence by clear and convincing evidence.” Judge Campbell also told appellees‟

counsel during closing arguments at trial that “[y]ou guys have the burden of

proof.”



      Third, while appellants are correct that the relevant evidence suggested that

Hamilton had no significant cognitive impairments during the period in issue,

Judge Campbell‟s ruling did not rest on a finding that Hamilton lacked

testamentary capacity. Rather, he relied on the evidence that the nearly blind and

bed-bound Hamilton was totally dependent on others — including appellants —
                                         6

for her care, and was vulnerable to exploitation.3        Fourth, Judge Campbell

recognized that Hamilton had a history of bequeathing her assets to a caregiver (to

wit, appellees‟ now-deceased mother Dorothy King, who was Hamilton‟s 1998-

2000 caregiver and the beneficiary of Hamilton‟s 1998 will), but the judge also

recounted the evidence that Hamilton and King had known each other since King

was a teenager, had been friends for many years, and had a mother-daughter-type

relationship.   In contrast, Judge Campbell recognized, Hamilton had known

appellant Ross, a roofing contractor hired to work on Hamilton‟s home, and his

wife (appellant Arrindell) for only a few months before they obtained her power of

attorney, and had known appellants for only several months when she changed her

will in 2003 (executing the new will only four days after the court appointed

appellant Ross to be her guardian) to name appellants sole beneficiaries.



      Fifth, while appellants are correct that some of the evidence that they

“isolated [Hamilton] from long-time friends” was based on what appears to be




      3
          Judge Campbell had the report of the court-appointed examiner, who
stated, on the basis of an August 2003 visit with Hamilton, that Hamilton was
“vulnerable to exploitation from those in who[m] she had placed her trust to
provide for her ongoing care needs.”
                                         7

hearsay, much of the hearsay testimony came in without objection.4

“[U]nobjected-to hearsay may be competent evidence which the [factfinder] may

consider.” Alsbrooks v. Washington Deliveries, Inc., 281 A.2d 220, 221 (D.C.

1971). Further, while appellants assert that there was “abundant counterevidence

that no such isolation occurred” (for example, Ross testified that King hung up on

him when he called her at Hamilton‟s request) and “paltry evidence” of any

isolation of Hamilton, Judge Campbell was free to believe, and he specifically

credited, the testimony by appellees‟ witnesses that appellants cut Hamilton off

from her previous friends. The credited testimony about appellants‟ efforts to

      4
          For example, appellants (who were pro se) made no objection to the
testimony by King‟s daughter Angela Worthy that King told her in 2002 or 2003
that Ross “said that . . . he is not letting anyone in to see [Hamilton]” and that a
few months later, when she and King stopped by Hamilton‟s house, Ross stated to
King, “I asked you not to come her[e.]” Appellants also made no objection to the
testimony by King‟s son Douglas Worthy that when King would try to reach
Hamilton by telephone, King was told that Hamilton was unavailable or asleep;
that, in contrast to what occurred before 2003, King‟s cards and phone calls to
Hamilton were not acknowledged; that there was an occasion in 2003 when King
tried to visit Hamilton and was turned away at the door; and that in 2003, King
could not get a return call or “any communication to [Hamilton] or from her.” Nor
did appellants object to the testimony by Betty Blackwell, King‟s daughter, that
King didn‟t go to visit Hamilton after 2001 because Ross did not allow her there;
that when King would call Hamilton, Ross would say that Hamilton was
unavailable or asleep; that King wasn‟t allowed to get in contact with Hamilton at
all “from 2003,” and that King went to Hamilton‟s house on numerous occasions
and “they wouldn‟t allow her in” and “told [her] that she could not see Mrs.
Hamilton.” Contrary to appellants‟ suggestion that the record does not support
Judge Campbell‟s finding that King previously (i.e., prior to appellants‟
involvement with Hamilton) visited Hamilton frequently, that was precisely the
gist of Blackwell‟s testimony.
                                         8

isolate Hamilton supported an inference that appellants were exerting undue

influence over her in 2003.5 Judge Campbell heard former conservator Zipin‟s

testimony that Hamilton (not appellants) asked him to prepare a will (the 2003

will) leaving her house to appellants and that he was “satisfied that there was no

und[ue] influence. But Zipin‟s testimony did not preclude the court from finding

that appellants (who acknowledged in their depositions or trial testimony that they

knew that Zipin would be drafting the 2003 will, heard some of Zipin‟s interview

with Hamilton, and were present when the will was signed6) had exerted undue

influence over Hamilton to prompt her to ask Zipin to prepare a new will for her.7



      5
         Cf. Fisher v. Estate of Welch, 534 N.W.2d 109, 113 (Iowa Ct. App. 1995)
(holding that the record, including evidence that the will-proponent isolated the
testator from his family and friends, “clearly shows undue influence”); Sheets v.
Estate of Sheets, 345 A.2d 493, 495 (Me. 1975) (finding of undue influence was
“completely supported by the record,” which included evidence that the will-
proponents had “isolate[ed]” the testator, who was “under their sole care and
supervision [and] unable to function without their assistance,” “from the counsel
and companionship of his old friends”); see also Ingersoll, 950 A.2d at 688
(“[U]ndue influence began in July 1995, when William began to isolate his mother
from contact with her then attorney[.]”).
      6
          Ross (who acknowledged during his testimony at trial that when he met
Hamilton, he was having “problems with money flow” and “filed bankruptcy”)
also testified that he did not recall whether he had any discussions with Hamilton
about the 2003 will before it was signed, and likewise did not recall whether he
went over the will with Hamilton before she signed it.
      7
         Zipin prepared the 2003 will, in which he named himself as the personal
representative, while he was Hamilton‟s court-appointed conservator, and he did so
                                                                      (continued…)
                                         9



      Moreover, it is clear from Judge Campbell‟s Order that, in his view, some of

the most telling evidence that appellants were “maneuver[ing]” and “taking

advantage” of Hamilton was their “cover up”: specifically, as detailed at length by

Judge Campbell, the evidence that appellants attempted to conceal their various

actions from Hamilton‟s then-conservator and from the court. Judge Campbell

noted that appellants failed to inform conservator Zipin about the mortgage they

took out on Hamilton‟s house. The judge further emphasized that appellants had

repeatedly misled or lied to the court, with one or both appellants telling the court

that there was no mortgage on the house, which was “patently false”; failing to tell

the court about Hamilton‟s medical condition when, a few days before her death,

they asked the court for, and received, permission to sell her house; falsely telling

the court that they had receipts showing how they had used the mortgage loan

proceeds; falsely stating in a Guardianship Report that all of the loan proceeds

were used to renovate Hamilton‟s house, and Ross‟s repeating that false statement

under oath during his deposition; and failing to disclose to the court the 2008

changes to Hamilton‟s will that caused appellants, who were her court-appointed


(…continued)
without notifying the court. He agreed at trial that if the 2003 will was found
valid, he would have “no liability.” As appellees‟ counsel told the court, Zipin
“ha[d] an interest in” having the 2003 will upheld.
                                          10

fiduciaries,8 to be both the sole beneficiaries of the will and the co-personal

representatives. As Judge Campbell implicitly recognized, efforts at concealment

can support an inference of undue influence.9 Although much of the evidence of

concealment, dishonesty, and other telling conduct relates to the period after the

2003 will was executed, it is relevant to the validity of the 2003 will inasmuch as it

justified Judge Campbell‟s lack of credence in appellants‟ explanation of how that

will came to be executed.



      Appellants assert that the evidence of undue influence was “extraordinarily

weak[,]” but this court has held that it “generally takes less to establish undue

influence when [as here] a confidential relationship exists between the parties.”

Roberts-Douglas v. Meares, 624 A.2d 405, 420 (D.C. 1992) (explaining that the

      8
         Ross was Hamilton‟s guardian and the holder of her power of attorney.
Arrindell was the successor conservator.
      9
          Cf. Moore v. Smith, 582 A.2d 1237, 1238, 1242 (Md. 1990) (finding no
clear error in trial court‟s conclusion that there was undue influence in the
procurement of testator‟s will where, among other facts, Moore, within a month of
being hired by the testator as an aide, had an attorney prepare a will for the testator
and “never advised the testator‟s family or friends of the new will until after the
testator‟s death”); Reed v. Shipp, 308 So. 2d 705, 708 (Ala. 1975) (stating that
“concealing the making of the will after it was made” can give rise to a
presumption of undue influence) (internal quotation marks omitted); McCormack
v. Berking, 290 S.W.2d 145, 146, 151-52 (Mo. 1956) (evidence that the will-
proponents stayed at the home of the testatrix while the new will was drafted and
that the existence of the new will was concealed were among the facts that made a
“[jury-] submissible case on undue influence”).
                                          11

term “confidential relationship” “embraces „both technical fiduciary relations and

those informal relations which exist when one man trusts and relies upon

another‟”) (internal quotation marks omitted).       Here, there was not only the

credited testimony of appellees‟ witnesses about appellants‟ cutting Hamilton off

from her previous friends, but also what Judge Campbell found to be appellants‟

“smooth but evasive and self-serving testimony.”          We accord these express

credibility determinations “considerable deference.”10 We also can find no clear

error in Judge Campbell‟s inference that appellant‟s willingness to “pump[] money

into renovating Ms. Hamilton‟s house” reflected a “complete assurance” that her

house belonged irrevocably to them, a “confidence [that] could . . . be justified

[only] by knowing that Ms. Hamilton was by that point effectively . . . under their

control.” That finding satisfies the legal test of undue influence, which is influence

that “destroy[s] free agency.” Ingersoll, 950 A.2d at 702 (internal quotation marks

omitted); see also Meares, 624 A.2d at 419 (“[U]ndue influence [occurs] when the

free agency of [the] donor has been destroyed, so that conveyance is effected by

the will of the donee, not of the donor.”).




      10
Jones v. United States, 828 A.2d 169, 174 (D.C. 2003) (internal quotation
marks omitted).
                                        12

      Judge Campbell‟s finding of undue influence is “plausible in light of the

record viewed in its entirety,” Hildreth, 801 A.2d at 971 (internal quotation marks

omitted), meaning that we may not disturb it even if “we might have viewed the

evidence differently ourselves.” Id. at 972. For that and all the foregoing reasons,

we uphold his ruling declaring the 2003 and 2008 wills invalid.



                                        III.



      On September 17, 2010, Judge Campbell issued an Order of Reference to

the Auditor Master, by which he asked the Auditor Master to prepare a final

account for appellants as “the removed co-personal rep[resentative]s” of

Hamilton‟s estate.   On April 29, 2011, following an evidentiary hearing, the

Auditor Master submitted his Report, in which he recommended that, if the 2003

and 2008 wills were determined by the court to be invalid, a judgment should be

entered against appellants “for the full amount that is outstanding on the loan that

they secured on the property.” Judge Campbell approved the Auditor Master‟s

Report and issued the recommended judgment on October 8, 2014 (the day before

issuance of his written order declaring the 2003 and 2008 wills invalid), explicitly

adopting the Auditor Master‟s factual findings.
                                          13

      Appellants contend that Judge Campbell erred by approving the Auditor

Master‟s Report without holding that “their provable expenditures [i]n renovating

[Hamilton‟s] property should be offset against the liability imposed” on them

pursuant to the Report.11 They argue that the order holding them liable “should be

reversed and remanded, so that an evidentiary hearing may be held to determine

the value they expended from their own funds on renovations” to Hamilton‟s

home, and “so that such credits may properly be offset against the outstanding loan

value[.]” Appellants assert that the renovation expenditures were allowable costs

and were, pursuant to D.C. Code § 21-2070 (c)(8), consistent with the authority of

Hamilton‟s conservator (Arrindell, during the time period in issue) to make repairs

and alterations to Hamilton‟s property.



      Other than standard boilerplate language, the Order of Reference to the

Auditor Master contains only handwritten notations about the failure of appellants,

“the removed co-personal rep[resentative]s” of Hamilton‟s estate, “to file a

satisfactory final account” and a checked box indicating that “it is necessary to

have the account stated by the Auditor Master.”         Appellants acknowledge,

however, that the Order of Reference referred to the Auditor Master the accusation

      11
         Appellants contend that they spent over $253,000 of their own funds,
mostly generated from the sale of realty that they owned, to renovate Hamilton‟s
home.
                                        14

by the successor administrator of Hamilton‟s estate “that a $127,000 mortgage loan

remained unaccounted for.” At the December 9, 2010, hearing, the Auditor Master

ruled that the hearing would not “deal[] with” expenditures that appellants paid out

of pocket (but would deal with expenditures they made with mortgage loan

proceeds); the Auditor Master would not “deal with any of the receipts and

documentation that [appellants] have about money that they spent on their own.”

He told the parties that that was “something for [appellants] to deal with later”

should it “become[] germane to anything.” He explained that the case “wasn‟t

referred for that” purpose, but rather (to his understanding), was “referred

primarily for the loan proceeds[.]”



      During the hearing before the Auditor Master, Ross testified that the

renovation work on Hamilton‟s house was done to render the house “habitable”

and to replace door frames to accommodate the passage of Hamilton‟s wheelchair.

He further testified, however, that the work also included, inter alia, grading the

yard, replacement of a back porch with a deck, restoration of the front porch and

columns, new fencing, “pull[ing] out small trees,” tiling the guest bathroom, new

roofing of a type that would keep the house “attractive as a Victorian type house,”

and other “cosmetic kinds of things.” Ross testified that “all the renovations were

done and in good taste and in a safe manner [so] that we all could live there as a
                                         15

family.” In addition, Ross told the Auditor Master that appellants “wanted to make

sure th[e] house would be finished in the event we had to put it on the market.”



      The Auditor Master entertained the foregoing evidence about the renovation

work because he was under the impression that appellants had used the mortgage

loan proceeds to finance the work. Upon learning from Ross‟s further testimony

that “no part of [the mortgage loan proceeds] directly went to any repairs,” 12 that

the loan proceeds were largely spent on a scam investment, and that the renovation

work to Hamilton‟s house was done with funds appellants obtained by selling their

own home after they moved into Hamilton‟s home, the Auditor Master declared

that there was no need to continue the hearing; he “just need[ed] to report to the

court that [the mortgage loan balance] should be charged to [appellants].”13



      Appellants have not shown that the Auditor Master‟s understanding of the

mandated scope of his assignment was unreasonable or that Judge Campbell


      12
          The Auditor Master found that Hamilton‟s estate “did not benefit from
the proceeds of the refinance.”
      13
           The Auditor Master found that appellants were, however, entitled to a
credit for $9,155.94 for estate-administration expenditures from their personal
funds for funeral expenses, the fee for opening the estate account, a claim against
the estate for certain legal fees, fees for newspaper notices, and court costs.
                                         16

accepted the Auditor Master‟s recommendation even though it was not “supported

by the facts”14 or was “prepared with[out] the requisite criteria in mind[.]”15   In

addition, we cannot agree with appellants that Judge Campbell abused his

discretion in not giving them a (further) opportunity to prove the amounts of their

out-of-pocket outlays to renovate Hamilton‟s house before accepting (or as a

condition of accepting) the Auditor Master‟s recommendation. During the probate

trial, appellants presented no testimony about their expenditures for the

renovations; instead, after the close of the evidence, Arrindell merely pointed to a

stack of receipts appellants had brought to court with them. Judge Campbell

reasoned that “the fact that there are receipts isn‟t going to mean anything unless

we‟ve had testimony identifying them and so forth.” Appellants did not object or

otherwise argue the point. As the record makes clear, Judge Campbell‟s order

accepting the Auditor Master‟s recommendation was issued after the probate trial.

Thus, Judge Campbell knew that appellants had forgone the opportunity at trial to

present testimony about renovation expenditures. For this reason, too, we can find

no abuse of discretion in the judge‟s decision to accept the Auditor Master‟s

recommendation without more.

      14
           In re Estate of Elkins, 692 A.2d 910, 911 (D.C. 1995) (“[O]ur review of
the trial court‟s ruling is limited to determining whether the Auditor‟s report was
supported by the facts.”).
      15
           Rosendorf, 349 A.2d at 702.
                                        17



      We also note that, contrary to appellants‟ assertion that the renovation

expenditures were “allowable,” it is far from clear that the expenditures were

chargeable to Hamilton‟s estate (except perhaps insofar as they were to

accommodate Hamilton‟s wheelchair or were no more than necessary to render her

living space habitable16). D.C. Code § 21-2070 (c)(8) provides that a conservator

may, inter alia, “[m]ake ordinary or extraordinary repairs or alterations in

buildings or other structures, demolish any improvements, and raze existing or

erect new party walls or buildings[.]” But the conservator may do so only when

“acting reasonably in efforts to accomplish a purpose of [his or her] appointment,”

D.C. Code § 21-2070 (c), and it is clear from D.C. Code § 21-2051 (b) that a

conservator‟s exercise of her powers must be for the purpose of prevention of

waste or dissipation of the ward‟s property or “for the support, care, and welfare”

of the ward. D.C. Code § 21-2051 (b)(2). Appellants‟ expenditures for “cosmetic

kinds of things,” for improvements that were not designed to meet Hamilton‟s

needs but instead to enable appellants to live in the house with Hamilton “as a

family,” and for items in contemplation of putting the house “on the market,” do

      16
         As to those limited categories of expenditures, it appears the appropriate
course would have been for appellants to file timely claims against the estate.
They perhaps were unable to do this since, as Arrindell told the Auditor Master,
she didn‟t “think [appellants had the particular expenditure amounts] written on
any paper[.]”
                                            18

not appear to be expenditures that were necessary to prevent waste or that were for

Hamilton‟s support, care, and welfare.



          Finally, it appears that to the extent that there was economic benefit from the

renovations, the benefit was not to Hamilton‟s estate but to the beneficiaries of the

(valid) 1998 will. During the hearing before the Auditor Master, the successor

personal representative stated that Hamilton‟s house would have to be sold since it

was burdened with the mortgage. To the extent the renovations added market

value to the house, appellants‟ funding of the renovations may have given them a

claim to that added value. If appellants do have a claim with respect to any value

added by the renovation work, the claim would appear to be against the

beneficiaries who received the sales proceeds.17 Appellants are not, however,

entitled to deduct their renovation expenditures from their indebtedness to the

estate.        For this reason, too, we cannot say that Judge Campbell abused his



          17
          Cf. In re Estate of Yelvington, 280 So. 2d 497, 499 (Fla. Dist. Ct. App.
1973) (recounting that one Conrad Yelvington, the sole beneficiary of a real-
property devise contained in the will of his still-living mother, took possession of
the property and thereon “constructed a valuable improvement”; reasoning that
when the mother thereafter changed her will and divided the property equally
among her children, and subsequently died, the facts “might give rise to some form
of unjust enrichment proceeding against the other heirs”); TVL Associates v. A &
M Constr. Corp., 474 A.2d 156, 160 (D.C. 1984) (Ferren, J., concurring) (under a
theory of unjust enrichment, the claim is for the value of benefits conferred).
                                         19

discretion in not convening a hearing in the probate/estate administration

proceeding for appellants to pursue recovery of their renovation costs.



                                        IV.



      For the foregoing reasons, the judgment of the trial court is



                                              Affirmed.